MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     Feb 18 2016, 7:49 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Andrew J. Sickmann                                       Gregory F. Zoeller
Richmond, Indiana                                        Attorney General of Indiana
                                                         J. T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Myron Stephen Davisson,                                  February 18, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         81A05-1505-CR-359
        v.                                               Appeal from the Union Circuit
                                                         Court
State of Indiana,                                        The Honorable Matthew R. Cox,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         81C01-1503-FA-45



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 81A05-1505-CR-359 | February 18, 2016          Page 1 of 10
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Myron Stephen Davisson (Davisson), appeals his

      conviction for Count I, child molesting, a Class C felony; Count II, sexual

      misconduct with a minor, a Class D felony; Count III, child molesting, a Class

      A felony; Count IV, rape, a Class B felony; Count V, sexual misconduct with a

      minor, a Class B felony; and Count VI, sexual misconduct with a minor, a

      Class C felony.


[2]   We affirm.


                                                    ISSUES

[3]   Davisson raises two issues on appeal, which we restate as follows:

      (1) Whether Davisson’s confession was voluntary when police made references

      to his religion; and

      (2) Whether Davisson’s sentence was inappropriate in light of the nature of the

      offense and his character.


                           FACTS AND PROCEDURAL HISTORY

[4]   On February 23, 2014, after receiving a phone call from another detective,

      Detective Andrew Wandersee (Detective Wandersee) of the Indiana State

      Police drove to a church in Liberty, Indiana to speak to fourteen-year-old E.C.

      and investigate her claim that her step-father, Davisson, had molested her.

      Detective Wandersee interviewed E.C. and then went to Davisson’s home to

      talk to Davisson and E.C.’s mother. Davisson denied the allegations; however,

      he agreed to take a polygraph test which was scheduled for February 27, 2014

      Court of Appeals of Indiana | Memorandum Decision 81A05-1505-CR-359 | February 18, 2016   Page 2 of 10
      at the Wayne County Sheriff’s Department. Davisson arrived in his own

      vehicle at approximately 1:00 p.m. and met with Detective Wandersee and

      Detective Todd Barker (Detective Barker), who administered the polygraph

      test. Davisson proceeded to an interview room, which stayed unlocked during

      the interview. The interview lasted for approximately three hours. Detective

      Barker advised Davisson of his Miranda rights and gave him a copy of the

      waiver form to read along before starting the interview. Davisson signed the

      waiver and agreed to proceed. He stated he understood his rights and at no

      time requested an attorney. Davisson was questioned by one detective at a

      time.


[5]   Upon advising Davisson of the results of the polygraph test, the officers

      continued to question him and made several references to his religion urging

      him to tell the truth. As the interview progressed, Davisson first admitted to

      entering E.C.’s room, then to fantasizing about having sex with E.C., then to

      touching her on her thigh, and finally to touching her on her vagina two or

      three times. At that point, Davisson was placed under arrest.


[6]   Davisson was originally charged with two Counts; however, on February 12,

      2015, the State filed an amended Information ultimately charging Davisson

      with the following offenses: Count I, child molesting, a Class C felony; Count

      II, sexual misconduct with a minor, a Class D felony; Count III, child

      molesting, a Class A felony; Count IV, rape, a Class B felony; Count V, sexual




      Court of Appeals of Indiana | Memorandum Decision 81A05-1505-CR-359 | February 18, 2016   Page 3 of 10
       misconduct with a minor, a Class B felony; and Count VI, sexual misconduct

       with a minor, a Class C felony. 1


[7]    On April 1, 2015, Davisson filed a Motion to Suppress Statements. In his

       motion, Davisson asserted that his statements to law enforcement on February

       27, 2014, were made involuntarily in violation of his rights under the Fifth

       Amendment to the United States Constitution. On April 10, 2015, the trial

       court held a hearing, and on April 13, 2015, the trial court issued an order

       denying Davisson’s suppression motion.


[8]    On April 14, 2015, the trial court conducted a jury trial. At the close of the

       evidence, the jury returned a guilty verdict on all six Counts. On April 27,

       2015, the trial court held a sentencing hearing and sentenced Davisson to an

       aggregate sentence of sixty-one years to be served at the Department of

       Correction.


[9]    Davisson now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

                                         I. Admissibility of Confession

[10]   Davisson argues that the trial court erred by admitting into evidence his

       confession given during his interview with the police because he made it




       1
         On March 9, 2015, as a result of the State filing an amended Information, the trial court ordered the
       assignment of a new cause number “with a FA designator.” (Appellant’s App. p. 79). Accordingly, the clerk
       assigned Cause Number 81C01-1503-FA-000045 to the case.

       Court of Appeals of Indiana | Memorandum Decision 81A05-1505-CR-359 | February 18, 2016      Page 4 of 10
       involuntarily. If a defendant challenges the voluntariness of a confession under

       the United States Constitution, the State must prove the statement was

       voluntarily given by a preponderance of the evidence. Malloch v. State, 980
N.E.2d 887, 901 (Ind. Ct. App. 2012) (citing Pruitt v. State, 834 N.E.2d 90, 114

       (Ind. 2005)). The Indiana Constitution, however, requires the State to prove

       beyond a reasonable doubt that the defendant voluntarily waived his rights and

       that the confession was voluntarily given. Id.


[11]   When evaluating a claim that a statement was not given voluntarily, the trial

       court is to consider the totality of the circumstances, including whether there is

       police coercion, the length, location, and continuity of the interrogation, and

       the maturity, education, physical condition, and mental health of the defendant.

       Id. On appeal, we do not reweigh the evidence but instead examine the record

       for substantial, probative evidence of voluntariness. Id. We examine the

       evidence most favorable to the State, together with the reasonable inferences

       that can be drawn therefrom. Id. If there is substantial evidence to support the

       trial court’s conclusion, it will not be set aside. Id.


[12]   Davisson mainly argues that his confession was the result of a manipulation

       technique used by the officers when they made references to his religion. He

       asserts that such improper influence is prohibited in Indiana. 2




       2
         Although central to his appeal, Davisson makes this argument without citations to any authorities or
       statutes. See Ind. Appellate Rule 46(A)(8)(a).

       Court of Appeals of Indiana | Memorandum Decision 81A05-1505-CR-359 | February 18, 2016          Page 5 of 10
[13]   Indeed, a confession is voluntary if it is the product of a rational intellect and

       not the result of physical abuse, psychological intimidation, or deceptive

       interrogation tactics that have overcome the defendant’s free will. Id. at 902.

       The critical inquiry is whether the defendant’s statements were induced by

       violence, threats, promises, or other improper influence. Id. While deceptive

       police interrogation tactics weigh heavily against the voluntariness of a

       confession, they do not automatically render a confession inadmissible. Id.

       Rather, they must be considered in light of the totality of the circumstances. Id.


[14]   In Malloch, the defendant was accused of molesting his step-daughter. Id. at

       893. He agreed to go to the Sheriff’s Department for a formal interview and

       drove himself there. Id. Prior to the interview, the defendant was read his

       Miranda rights; he indicated that he understood them, had no questions about

       them, and wished to talk. Id. During the interview, the officers applied an

       interrogation technique, introducing “different minimizing themes,” in essence

       excuses or justifications, to make it easier and more comfortable for the suspect

       to admit to the crime. Id. Malloch then admitted to molesting the child and

       was arrested. Id. at 896.


[15]   Malloch claimed that his will was overborne by police interrogation tactics. Id.

       at 902. He maintained that the detective conducting the interview was

       confrontational, intense, and deceptive. Id. During the interview, the detective

       asserted forty-nine times that the defendant was awake and consciously touched

       the child. Id. The detective urged the defendant to tell the truth; he frequently

       challenged the defendant’s manhood in light of his failure to take responsibility.
       Court of Appeals of Indiana | Memorandum Decision 81A05-1505-CR-359 | February 18, 2016   Page 6 of 10
       Id. The detective even asserted, repeatedly and falsely, that his investigation

       clearly established the defendant intentionally touched the victim. Id. at 903.

       After examining each of the detective’s statements, this court did not find them

       to be improper enough to render the confession involuntary. Id.


[16]   Here, the officers employed a similar technique. They started with different

       minimizing themes promising Davisson help and counseling. When their

       initial appeals to tell the truth did not work, they made references to Davisson’s

       religion urging him to confess to receive forgiveness. The officers wanted

       Davisson to get “over the hump of being honest.” (Transcript p. 416).


[17]   We have carefully reviewed the record and the video recording of Davisson’s

       interview with the officers on February 27, 2014 and we fail to find any

       intimidation, coercion, threats, deception, or even confrontation that could

       have broken Davisson’s free will. See, e.g., State v. Loosli, 941 P.2d 1299, 1301

       (Idaho 1997) (the defendant’s confession of molesting a child was given

       voluntarily despite the police officers’ references to God and assertions that

       God would not forgive the defendant if he did not tell the truth).


[18]   Furthermore, the references to religion in this case is only one of several factors.

       Similar to our analysis in Malloch, where the alleged deceptive interrogation

       technique was only one of the factors, we have to review other circumstances as

       well. See Malloch, 980 N.E.2d at 903. In considering the totality of the

       circumstances, we note that Davisson was fifty-seven years old at the time of

       the interview, had a master’s degree in education and a job as a science teacher.


       Court of Appeals of Indiana | Memorandum Decision 81A05-1505-CR-359 | February 18, 2016   Page 7 of 10
       Davisson drove himself to the interview. He was free to leave or terminate the

       interview at his will; he even paused the interview to leave once. Before the

       interview, he was read his Miranda rights; he indicated that he understood and

       waived them. During the interview, the officers did not yell at nor threaten

       Davisson, who even attempted to make jokes at different points. As such, we

       conclude that there is substantial evidence to support the trial court’s decision

       that Davisson’s statement was voluntary under federal and state standards of

       review.


                                        II. Appropriateness of Sentence

[19]   Davisson also claims that his aggregate sixty-one year sentence is inappropriate

       in light of the offense and his character. It is long settled “that sentencing is

       principally a discretionary function in which the trial court’s judgment should

       receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind.

       2008). Despite the fact that the trial court imposed a sentence that is authorized

       by statute, our court may revise the sentence if, “after due consideration of the

       trial court’s decision, [we] find[] that the sentence is inappropriate in light of the

       nature of the offense and the character of the offender.” Appellate Rule 7(B).


[20]   With respect to Appellate Rule 7(B), “[t]he principal role of appellate review

       should be to attempt to leaven the outliers, and identify some guiding principles

       for trial courts and those charged with improvement of the sentencing statutes,

       but not to achieve a perceived ‘correct’ result in each case.” Cardwell, 895
N.E.2d at 1225. Ultimately, “whether we regard a sentence as appropriate at

       the end of the day turns on our sense of the culpability of the defendant, the

       Court of Appeals of Indiana | Memorandum Decision 81A05-1505-CR-359 | February 18, 2016   Page 8 of 10
       severity of the crime, the damage done to others, and myriad other factors that

       come to light in a given case.” Id. at 1224. In making this determination, we

       focus on the length of the aggregate sentence and the manner in which it is to be

       served. Id. The defendant bears the burden of proving that his sentence is

       inappropriate. Reid v. State, 876 N.E.2d 1114, 1116 (Ind. 2007).


[21]   With respect to the nature of the crime, our supreme court has previously stated

       that “crimes against children are particularly contemptible.” Walker v. State,

       747 N.E.2d 536, 538 (Ind. 2001). Davisson was a father figure and he held a

       position of trust within his household. Nonetheless, he repeatedly molested

       E.C. over a period of one year, visiting her in the middle of the night to avoid

       being discovered by other family members or fondling with her while others

       were not around. Davisson methodically, in a grooming fashion, escalated his

       actions from innocent backrubs, to touching the child’s buttocks, to touching

       her vagina, and to eventually raping her. He even told E.C. not to tell others

       what he had done to her.


[22]   Turning to Davisson’s character, Davisson notes that he has no criminal history

       and that the trial court failed to properly consider this fact. However, his lack

       of criminal convictions is offset by his repeated molestations of E.C. over a

       lengthy period of time and his lack of remorse. Indeed, after his confession to

       the police officers, his arrest, and commencement of the legal proceedings,

       Davisson started denying his responsibility and blaming the fourteen-year-old

       victim instead. Accordingly, we conclude that the sentencing court’s decision is

       not inappropriate.

       Court of Appeals of Indiana | Memorandum Decision 81A05-1505-CR-359 | February 18, 2016   Page 9 of 10
                                               CONCLUSION

[23]   Based on the foregoing, we hold that there was substantial evidence to support

       the trial court’s finding that Davisson’s confession was voluntary and that his

       sentence was not inappropriate in light of the nature of the offense and his

       character.


[24]   Affirmed.


[25]   Najam, J. and May, J. concur




       Court of Appeals of Indiana | Memorandum Decision 81A05-1505-CR-359 | February 18, 2016   Page 10 of 10